PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Soria Escoms et al.
Application No. 14/909,190
Filed: 1 Feb 2016
For: METHOD FOR PREDICTING TREATMENT RESPONSE AND TEST FOR SAFE USE OF MESENCHYMAL STEM CELLS ON INFLAMMATORY DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed January 4, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed July 18, 2018, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained with a Notice of Appeal filed on January 17, 2019. Also, a five (5) month extension of time pursuant to 37 CFR 1.136(a) was obtained on August 19, 2019. Accordingly, the application became abandoned by statute on August 20, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on August 19, 2019. A Notice of Abandonment was mailed on July 17, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, in this case a compliant inventors oath or declaration for each named inventor, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above. A compliant inventor’s oath or declaration for each named inventor has not been filed. Specifically, Substitute Statements were filed on January 4, 2021 for all four of the co-inventors and signed by co-applicant FUNDACION PÚBLICA ANDALUZA PROGRESO Y SALUD.  However, no Substitute Statements have been filed by co-applicant INSTITUTO DE SALUD CARLOS III, and therefore the Substitute Statements are not compliant with 35 U.S.C. 115(d) and 37 CFR 1.64(a).  It is noted that MPEP 604 states: 

35 U.S.C. 115(d) provides that “the applicant for patent” may provide a substitute statement under one of the permitted circumstances. 37 CFR 1.64(a) states “an applicant” but the use of “an” is to identify alternative applicant types under 37 CFR 1.43, 1.45 or 1.46, and should not be interpreted to provide that only one or some of the parties named as the applicant may execute the substitute statement. The following examples are provided to assist applicant in execution of the substitute statement: … 

3. An applicant under 37 CFR 1.46 can sign under all four permitted circumstances. Where there are multiple assignees or obligated assignees who together are the applicant under 37 CFR 1.46, all of the parties must execute the substitute statement on behalf of the non-signing inventor. As stated previously, 35 U.S.C. 115(d) specifies that “the applicant for patent” may execute the substitute statement. For example, where there are two inventors, and the first inventor assigned her rights to Company X and the second inventor was under an obligation to assign his rights to Company Y, Company X and Company Y could be named as the applicant for patent in the applicant information (37CFR 1.77(b)(7)) section of the application data sheet(PTO/AIA /14 or equivalent) and should preferably be named on filing of the application. If the second inventor refused to execute an oath or declaration, then a substitute statement must be filed for the second inventor. The substitute statement must be executed by an appropriate official of Company X and an appropriate official of Company Y since together X and Y are “the applicant for patent.” Under this example, neither Company X nor Company Y could be named as the sole applicant in the application. All parties having any portion of the ownership in the patent must act together as a composite entity in patent matters before the Office. See MPEP § 301.

It is noted that multiple phone calls were made to Applicant’s representative, Mr. John R. Van Amsterdam, in an attempt to allow Applicant to correct the deficiencies in the Substitute Statements, but the phone calls were never returned.

See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 extension of time fee submitted with the filing on November 30, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the overpaid amount will be refunded to the Deposit Account 23-2825 in due course.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).